UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7426



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus

AUGUSTA COUNTY SHERIFF'S DEPARTMENT; AUGUSTA
GENERAL DISTRICT COURT; AUGUSTA COUNTY CIRCUIT
COURT; COMMONWEALTH'S ATTORNEYS OFFICE; VIR-
GINIA STATE POLICE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-946-R)


Submitted:   December 14, 1995             Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing this

action for failure to comply with a court order to particularize

the complaint. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-
tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process. Appellant's motion to consolidate cases
is denied.




                                                         DISMISSED




                                2